        Case 3:18-cv-01145-SI          Document 63         Filed 03/20/19       Page 1 of 3


                                                                                  FILED2~i fTlAR ,1913:45USDC·IJRP

Tiffany A. Harris, OSB #023187
333 SW Taylor St., Ste. 300
Portland, OR 97204
503-782-4788
Tiff@HarrisDefense.com

                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


JASON PAUL SCHAEFER,                          )
                                              )       No. 3: I 8-cv-0 1145-SI
       Plaintiff                              )
                                              )       DECLARATION OF TIFFANY A.
       VS.                                    )       HARRJS JN SUPPORT OF MOTION FOR
                                              )       EXTENSION OF TIME TO COMPLETE
TIM TRASK, et al.,                            )       DISCOVERY
                                              )
       Defendants.                            )



Of Attorneys for Mr. Jason Paul Schaefer

1, Tiffany A. Harris, declare the following to be true to the best of my knowledge:

    I. l, along with Lisa J. Ludwig and Laney B. Ellisor, am appointed as defense counsel for
       Jason Paul Shaefer ("Mr. Schaefer") in his federal criminal case, 3:17-cr-00400-HZ. If
       convicted, Mr. Schaefer faces a mandatory minimum prison sentence of 30 years under
        18 U.S.C . § 924(c)(I )(B)(ii) for allegedly using and carrying a destructive device in
       relation to a crime of violence- specifically, assau lting a federal officer.
    2. Mr. Schaefer is also charged criminally in Columbia County Circuit Court (in case no.
        l 9-cr-05454) for an alleged attempted assault on a corrections deputy, in December of
       2018, during his pretrial detention on federal criminal case 3: l 7-cr-0400-HZ.
    3. Mr. Schaefer's pending civil matter invol ves civil rights claims against corrections staff
       at the Columbia County Jail , in the same jurisdiction that is prosecuting him criminally.
       He is currently is scheduled to be deposed on Friday, March 22.




1   DECLARATION IN SUPPORT OF MOTION FOR EXTENS JON OF TIME TO
    COMPLETE DISCOVERY
         Case 3:18-cv-01145-SI           Document 63        Filed 03/20/19       Page 2 of 3




    4. Mr. Schaefer is not represented by counsel in the pending civil matter. We do not believe
         Mr. Schaefer has had any contact with his appointed defense counsel in the Columbia
         County criminal case because he is currently housed at Seatac, FDC for observation and
         psychological evaluation in connection with the Government's December 9, 2018 Motion
         for Competency Evaluation (Docket no. 111 ).
    5.   As appointed counsel in the federal criminal case, we are concerned that proceeding with
         the deposition in the civil case, as scheduled, will subject Mr. Schaefer to a substantial
         risk of self-incrimination .
    6. We recently learned of the deposition last week and have communicated our concerns to
         Rick Freud, counsel for the named defendants in the pending civil matter.
    7. Mr. Freud indicates that he would agree to postpone the scheduled deposition for up to 30
         days, if the discovery deadlines were extended.
    8. A 30-day extension of the discovery deadlines would allow criminal defense counsel to
         discharge our duty to provide Mr. Schaefer with written advice concerning the risks of
         being deposed during his ongoing criminal cases and would give Mr. Schaefer sufficient
         time to consider that advice.
    9. The 30-day extension would also allow Mr. Schaefer to obtain postage, comply with
         notice and conferral requirements, and renew his motion for appointment of counsel in
         the pending civil case (our understanding from Mr., Freud is that this motion is
         unopposed) and any other motions that were denied for failure to provide notice.
    10. Additionally, Mr. Freud indicates that the U.S. Marshal recently advised that Mr.
         Schaefer's location could change imminently, without prior notice, on or near the da y of
         the scheduled deposition. Thus, a postponement of discovery deadlines would allow the
         deposition to occur without last-minute logistical problems and inconvenience to ci vil
         defense counsel and criminal defense counsel, if it becomes necessary for them to appear
         at the deposition to assert Mr. Schaefer' s right against self-incrimination.
    11. Lastly, there are impottant pre-trial matters pending in Mr. Schaefer's federal criminal
         case (See Docket no. 111), the determination of which are fundamental to the case and
         may bear on the important Fifth Amendment concerns we raise here. Those matters are
         expected to be resolved within the next 30 days.



2   DECLARATION TN SUPPORT OF MOTION FOR EXTENSION OF TIME TO
    COMPLETE DISCOVERY
        Case 3:18-cv-01145-SI         Document 63        Filed 03/20/19       Page 3 of 3




    12. As discussed , I have communicated with Mr. Freud, who does not oppose the attached
       motion for an extension of the discovery deadline.
    13. Yesterday, criminal defense counsel spoke briefly with Mr. Schaefer by telephone and
       informed him of the plan to seek a short postponement of the deposition and discovery
       deadlines. Mr. Schaefer consented to the postponement.


    I declare that the above statements are true to the best ofmy knowledge and belief and th at I
understand they are made for use as evidence in court and are subject to penalty for perjury.


       RESPECTFULLY SUBMITTED this 20 th day of March 2019.


                                                             Isl Tiffany Harri s

                                                     Tiffany A. Harris, OSB #023187
                                                     Of Attorneys for Mr. Jason Paul Schaefer
                                                     in criminal case no. 3:l 7-cr-00400-HZ




3   DECLARATION IN SUPPORT OF MOTION FOR EXTENSION OF TIME TO
    COMPLETE DlSCOVER Y
